Name: Commission Implementing Regulation (EU) NoÃ 1266/2013 of 5Ã December 2013 entering a name in the register of protected designations of origin and protected geographical indications (Holsteiner Tilsiter (PGI))
 Type: Implementing Regulation
 Subject Matter: marketing;  Europe;  processed agricultural produce;  consumption;  regions of EU Member States
 Date Published: nan

 6.12.2013 EN Official Journal of the European Union L 326/37 COMMISSION IMPLEMENTING REGULATION (EU) No 1266/2013 of 5 December 2013 entering a name in the register of protected designations of origin and protected geographical indications (Holsteiner Tilsiter (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Germanys application to register the name Holsteiner Tilsiter was published in the Official Journal of the European Union (3). (3) Dairy Australia Limited, the Dairy Companies Association of New Zealand and the Consortium for Common Food Names lodged statements of objection to that registration pursuant to Article 7(3)(b) of Regulation (EC) No 510/2006. Those statements of objection were deemed admissible under Article 7(3) of that Regulation. (4) The abovementioned statements of objection stressed, in particular, that registering the name in question would jeopardise the existence of names, trade marks or products which had been marketed legally for at least five years before the publication date provided for in Article 6(2), and that the name proposed for registration was generic. (5) By letter of 2 May 2013 the Commission asked the interested parties to hold appropriate consultations. (6) Agreement was reached between Germany and the objecting parties within the stipulated three-month period and notified to the Commission on 16 July 2013. (7) It emerges from the abovementioned consultations that the objecting parties main concern relates to the status of the terms Tilsit and Tilsiter only, the latter being contained in the composite name Holsteiner Tilsiter. However, the protection sought by the producer relates only to the said composite name as a whole. Pursuant to the last subparagraph of Article 13(1) of Regulation (EU) No 1151/2012, the names Tilsit and Tilsiter may continue to be used within the territory of the Union provided that the principles and rules applicable under the Unions legal system are complied with. (8) The name Holsteiner Tilsiter should therefore be entered in the register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Notwithstanding the first paragraph, the names Tilsit and Tilsiter may continue to be used within the territory of the Union provided that the principles and rules applicable under the Unions legal system are complied with. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 288, 25.9.2012, p. 9. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses GERMANY Holsteiner Tilsiter (PGI)